Citation Nr: 1633585	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the appellant is a valid substitute for the purpose of continuing the Veteran's claim for service connection for bile duct cancer.

2.  Entitlement to service connection for bile duct cancer.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S. W.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.  The Veteran died in November 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, June 2011, and June 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2016, the appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bile duct cancer and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO denied service connection for bile duct cancer.

2.  The Veteran died in November 2010. 

3.  In November 2010, following the Veteran's death, the appellant, who is the surviving spouse of the Veteran, submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child ("DIC application").


CONCLUSION OF LAW

The criteria for substitution of the appellant in place of the now-deceased Veteran in the appeal of an October 2010 rating decision denying service connection for bile duct cancer have been met.  38 U.S.C. § 5121A (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the Veteran's surviving spouse, seeks recognition as a substituting party in the appeal of an October 2010 rating decision that denied entitlement to service connection for bile duct cancer.  Following review of the record, the Board finds that the criteria for substitution have been met.

A request to be substituted as the claimant upon death of a claimant may be authorized under 38 U.S.C.A. § 5121A, which was enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, § 212, 122 Stat. 4145, 4151.  Pursuant to 38 U.S.C. § 5121A(a), if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for purposes of processing the claim to completion. 

The law at 38 U.S.C. § 5121A further explains that all claims for substitution of a claimant require that the Veteran have died on or after October 10, 2008, the date on which the law was enacted.  Paragraph (c) under § 212 of Public Law No. 110-389 specifically states that § 5121A under Title 38 U.S.C., "shall apply with respect to the claim of any claimant who dies on or after the date of the enactment of this Act."

In this case, during his lifetime, the Veteran filed a claim for service connection for bile duct cancer, which was denied by the RO in an October 2010 rating decision.  He died in November 2010 and had not filed a notice of disagreement (NOD) with the October 2010 decision.  Later that month, the appellant submitted a statement that the Veteran had previously signed and that indicated his intent to disagree with the October 2010 rating decision.  She also submitted a DIC application at that time.  In that application, the appellant referenced the statement signed by the Veteran and stated that she desired "continuation" of the claim that was denied in October 2010.

In September 2012, the RO sent the appellant a letter informing her that she had been substituted for the purpose of processing the Veteran's claim for service connection for bile duct cancer to completion.  However, in June 2013, the RO sent the appellant another letter informing her that the information provided in the September 2012 letter was in error and that she could not be substituted for the purposes of processing that claim.  In support of its decision, the RO explained that, as the Veteran's NOD with the October 2010 rating decision was not received prior to his passing, the October 2010 rating decision had become final.  See Veterans Benefits Administration (VBA) Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013).

The law pertaining to substitution, 38 U.S.C.A. § 5121A, contains no requirement that an NOD be filed by a Veteran prior to his or her death.  Rather, 38 U.S.C.A. § 5121A requires only that "a claim for any benefit [. . .] is pending" at the time the motion for substitution is filed.  A pending claim is defined by regulation as a claim for which the appeals period has not yet expired.  38 C.F.R. §§ 3.156(a), 3.160(c) (2015).  Additionally, the United States Court of Appeals for Veterans Claims has held that a claim remains pending despite the death of the Veteran if the appeals period has not yet lapsed.  Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  VA has since clarified its position on this issue in a final rule effective October 6, 2014.  Specifically, 38 C.F.R. § 3.1010(g)(1)(i) states that, "[a] claim is also considered to be pending if, at the time of the claimant's death, the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired."  As this final rule represents a clarification and liberalizing redefinition of what constitutes a "pending claim," counter to the interpretation contained in VBA Fast Letter 10-30, rather than a change/revision of the prior law and regulations, 38 C.F.R. § 3.1010(g)(1)(i) is applicable to all claims for substitution made on or after October 10, 2008, the effective date of 38 U.S.C.A. § 5121A, as opposed to the October 6, 2014, effective date of the final rule.

In the present case, the Veteran died in November 2010, after the October 10, 2008 effective date of the substitution law.  The appellant's DIC application was received within one year of the October 2010 rating decision, as well as within one year of the Veteran's death, and may be construed as a motion for substitution.  See 38 C.F.R. § 3.1010(c)(2); VBA Fast Letter 10-30.  Accordingly, the Board finds that the criteria under 38 U.S.C.A. § 5121A for the appellant to be substituted as the claimant for the purposes of processing the claim for service connection for bile duct cancer to completion have been met.
ORDER

The appellant is substituted for the Veteran in the matter of entitlement to service connection for bile duct cancer.


REMAND

Regarding the claim for service connection for bile duct cancer, as the appellant has been substituted in this case, she is capable of filing her own NOD with the October 2010 rating decision and is not limited by the fact that the Veteran did not enter an NOD during his lifetime.  The appellant's November 2010 submissions, which were received within one year of notice of the October 2010 rating decision, express disagreement with that decision.  Additionally, on a VA Form 9 submitted in June 2011, the appellant indicated her disagreement with a June 2013 rating decision in which the RO denied service connection for bile duct cancer for accrued benefits purposes.  Moreover, in her July 2013 response to the RO's finding that she was ineligible for substitution, the appellant noted that she had immediately requested that the Veteran's claim continue following his death and that "previous documentation was submitted indicating his intent to appeal."  The Board finds that the statements the appellant submitted during the year following the October 2010 denial of the Veteran's claim for service connection for bile duct cancer constitute an NOD with that decision.  As the RO has yet to issue a statement of the case (SOC) as to that issue, remand is required.  See 38 C.F.R. § 19.9(c) (2015) (codifying Manlincon v. West, 12 Vet. App. 238 (1999)); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement.") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

Turning to the claim for service connection for the cause of the Veteran's death, the appellant asserts that the Veteran's cholangiocarcinoma (bile duct cancer) and/or adenocarcinoma of the esophagus-the conditions listed on his death certificate-are related to his service in Southeast Asia during the Vietnam era.  Although the Veteran's exposure to herbicides during service has been conceded, neither condition is a cancer for which presumptive service connection is warranted based on herbicide exposure.  38 C.F.R. § 3.309(e).  However, the regulations governing presumptive service connection do not preclude establishment of service connection with proof of actual direct causation, and the appellant has submitted evidence addressing the carcinogenic effects of herbicide exposure, generally.  Combee v. Brown, 34 F.3d 1039 (1994).  Moreover, the appellant has also asserted that the Veteran's cholangiocarcinoma may have resulted from a parasite infection contracted during service.  She has submitted various articles in support of that assertion, including articles explaining that a parasite known as the Southeast Asia liver fluke can lodge in the bile ducts, damage cells, and contribute to subsequent development of bile duct cancer.

Although a VA opinion addressing whether the causes of the Veteran's death may have been related to service has not yet been sought, two other medical opinions are currently of record.  Specifically, in September 2010, the VA physician who was the Veteran's hospice provider and who completed his death certificate submitted correspondence stating that the Veteran's metastatic cholangiocarcinoma and adenocarcinoma of the esophagus were at least as likely as not related to service.  However, in support of that opinion, the physician stated only that the Veteran was "exposed to spraying of the herbicide."  In August 2011, the same physician opined that the Veteran's cancers were at least as likely as not related to service because the Veteran was "in Vietnam where the food or water bourne [sic] parasite of the bile duct is very common."  The statement was accompanied by several supporting documents, including a medical journal article discussing risk factors for cholangiocarcinoma and noting the high incidence rates of the disorder in southeast and eastern Asia.  However, the physician did not discuss those supporting documents or any other evidence of record when issuing her opinion and did not explain why she attributed the Veteran's conditions to a parasitic infection rather than to other risk factors discussed in the articles submitted by the appellant.  As most of the probative value of an opinion comes from its reasoning, the deficiencies in the two opinions currently of record necessitate remand for another medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.").

Additionally, it appears that relevant treatment records may be outstanding.  In that regard, the oldest VA treatment records associated with the claims file are dated March 2010.  However, the treatment records currently associated with the claims file indicate that the Veteran received VA treatment as early as January 2010 for complaints that subsequently led to a diagnosis of cholangiocarcinoma.  They also suggest that the Veteran may have been receiving VA treatment prior to that time.  Furthermore, although some of the Veteran's private treatment records have been obtained, his VA treatment records reflect that additional, relevant private records were scanned into VA's VISTA Imaging system.  As the Board does not have access to that system, those records should be obtained and placed in viewable form in the electronic claims file.  The appellant should also be afforded the opportunity to submit or authorize VA to obtain any other relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue of entitlement to service connection for bile duct cancer.  The appellant is hereby notified that, following the receipt of the SOC concerning that issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, that issue should be returned to the Board for appellate review.

2.  With any needed assistance from the appellant, obtain any relevant, outstanding private medical records.

In addition, associate with the claims file all relevant documents from Johnson City Medical Center that were scanned into VISTA Imaging, including the "FEE scanned report/procedure" referenced in a March 22, 2010 VA treatment note, and obtain any outstanding VA treatment records dated prior to March 2010.  If any requested records are unavailable, the claims file should be annotated as such and the appellant and her representative notified of such.

3.  Then, forward the claims file to an oncologist for review.  Following review of the claims file, the oncologist should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's cholangiocarcinoma and/or adenocarcinoma of the esophagus was caused by or a result of service, to include his reported exposure to liver fluke parasites while eating seafood and drinking water in Southeast Asia, his exposure to diesel fuel, or his conceded exposure to herbicides.

In issuing the opinion, the oncologist should specifically address the articles the appellant has submitted discussing the carcinogenic effects of herbicides and liver flukes and the manner in which the liver fluke parasite is contracted; the August 2011 medical opinion submitted by the VA physician who signed the Veteran's death certificate and the articles and article excerpts accompanying that opinion; and the significance of any risk factors for cholangiocarcinoma and/or adenocarcinoma of the esophagus documented in the record in addition to the factors the appellant has identified.

A complete rationale for the opinion rendered must be provided.  If the requested opinion cannot be provided without resorting to speculation, the oncologist should expressly indicate this and explain why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the appellant and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


